Citation Nr: 1110149	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  07-32 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a back disorder, claimed as back pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to February 1963.

This matter is before the Board of Veterans' Appeals (Board) following a February 2010 Board remand.  It was originally on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran participated in a video conference hearing before the undersigned Veterans Law Judge in January 2010.  A transcript is of record and has been reviewed.  

In March 2010, the Appeals Management Center (AMC) received a statement from the Veteran's representative indicating that the Veteran wished to withdraw the appeal for service connection for a back condition.  Accompanying this letter was a letter from the Veteran, dated in March 2010.  In it, he stated that he wanted to drop the low back claim, as he was unable to attend further examinations and could not obtain past treatment records from private treatment providers.  However, in a statement dated in May 2010, the Veteran discussed his back disorder and its etiology.  Also in May 2010, the Veteran submitted a VCAA notice response in which he stated that he had no other information or evidence to give VA to support his claim.  In February 2011, the Veteran's representative submitted a statement in support of the claim for service connection of a back disorder.  Because of the submissions by the Veteran and his representative after his March 2010 "withdrawal," the Board does not accept the March 2010 statement as sufficient to withdraw the appeal and will proceed with a decision.    


FINDING OF FACT

The competent evidence of record does not show that the Veteran's back disorder was incurred in or is related to his period of active military service.  



CONCLUSION OF LAW

A back disorder was not caused or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Previous Board Remand 

In February 2010, the Board remanded the case to the RO via the AMC for further development and readjudication of the Veteran's claim.  Specifically, the Board ordered the AMC to schedule him for a VA examination in order to determine the etiology of his back disorder.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  VA conducted an adequate medical examination in May 2010.  Accordingly, the Board finds that the AMC complied with the February 2010 remand.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA with respect to its duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence necessary to substantiate the claim.  The United States Court of Appeals for Veterans Claims (Court) has held that these notice requirements apply to all five elements of a service connection claim, which include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a claimant of what is needed to substantiate a claim includes notification as to what information and evidence VA will seek to provide and what evidence the claimant is expected to provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The Board finds that the requirements of the VCAA have been met and that VA has no further duty prior to Board adjudication.  The RO originally provided VCAA notice to the Veteran in correspondence dated in December 2006.  In that letter, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits.  The RO advised the Veteran of VA's duties under the VCAA and the delegation of responsibility between VA and the Veteran in procuring the evidence relevant to the claim, including which portion of the information and evidence necessary to substantiate the claim was to be provided by the Veteran and which portion VA would attempt to obtain on behalf of the Veteran.  The notice also included information regarding the assignment of disability ratings and effective dates.  A similar notice letter was provided in May 2010.    

The scope of VA's duty to assist will depend on the facts and circumstances of an individual case, but typically, the duty to assist requires VA to obtain relevant records from federal agencies, to make reasonable efforts to obtain relevant records not in the custody of federal agencies, and in certain circumstances, to provide a medical examination or obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The RO has satisfied VA's duty to assist.  The RO obtained the Veteran's service treatment records, VA medical center (VAMC) records, private treatment records, and provided a VA examination in May 2010.  The Veteran has stated, including in a letter dated in May 2010, that he received treatment in the past for his back disorder by a physician and a chiropractor who are now deceased.  He stated that he has been unable to obtain those records.  The Board observes that, due to the deaths of the physician and chiropractor, it is unlikely that any records have been retained.  Further, the Veteran did not complete the releases necessary for VA to attempt to obtain these private treatment records.  In light of the above, the Board concludes that VA has complied with its duty to assist with regard to obtaining these records.  38 C.F.R. § 3.159(c)(1); Wood v. Derwinski, 1 Vet. App. 190 (1991) (the duty to assist is not always a one-way street).    

With regard to the examination provided, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the May 2010 examination and opinion to be adequate, as it is predicated on a full reading of the medical records in the Veteran's claims file and an examination of the Veteran.  The VA examiner considered all of the pertinent evidence of record and provided a complete rationale supported by medical principles for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).   

Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  

Where a Veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and certain diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Generally, where the determinative issue involves a medical diagnosis or causation, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  However, lay persons can provide an eye-witness account of a Veteran's visible symptoms.  See Caldwell v. Derwinski, 1 Vet. App. 466. 469 (1991) (competent lay evidence concerning manifestations of disease may form the basis for an award of service connection where a claimant develops a chronic disease within a presumptive period but has no in-service diagnosis of such disease).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination 'medical in nature' and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

When an approximate balance of positive and negative evidence regarding the merits of a claim exists, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107(b).  

Analysis

The Veteran contends that his back disability was caused by numerous parachute jumps performed in service.  The Veteran does not claim that he suffered any specific injury, only that the jumps took a toll on his body.  The Veteran's service treatment records do not contain complaints of or treatment for a back disorder or back pain.  

The medical records show that the Veteran was treated for back pain several times at the VAMC.  The Veteran sought treatment in August 2006 for low back pain, which began worsening two years prior.  At that time, the Veteran reported that he had a broken neck after a motor vehicle accident in 1973 and was paralyzed for about 18 months.  An August 2006 computed tomography (CT) scan revealed degenerative changes of the lumbar spine.  An X-ray revealed mild degenerative disc disease at L5-S1.  Thus, it is clear that the Veteran has a currently diagnosed low back disability.  

VA afforded the Veteran a compensation and pension examination in May 2010.  The examiner's impression was degenerative joint disease of the lumbar spine.  He noted that there was no evidence in the medical records, to include the separation examination, that the Veteran was treated for a low back condition in the military.  There was no documented evidence in the medical records that the Veteran was treated for a low back condition within 10 years of his discharge from the military.  In light of the above, the examiner opined that it is less likely than not that the Veteran's lumbar spine condition is secondary to his experience in the military.  The Board affords this medical opinion significant probative value, as the examiner reviewed the claims file, examined the Veteran and provided a thorough rationale behind the opinion.  

The only evidence that weighs in favor of the Veteran's claim is his lay statements that his back disorder is due to multiple parachute jumps in service.  However, without medical training, laypersons, such as the Veteran, are not competent to comment on medical matters such as the etiology of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1).  There are circumstances where lay evidence may be competent and sufficient to establish a diagnosis or medical etiology of a condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Here, however, clinical testing and expertise are required to determine the etiology of a back disorder.  The Veteran's statements offered in support of his claim are not competent medical evidence and do not serve to establish that a back disorder was incurred in service.  

The competent medical evidence of record does not show a relationship between the Veteran's service and his back disorder.  Since the Board has found the VA examination report to be reliable, and since there is no competent medical evidence to the contrary, the Board is unable to grant service connection for a back disorder.  The preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not applicable, and the Board must deny the claim.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).  


ORDER

Entitlement to service connection for a back disorder is denied.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


